DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-8 and 18-31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Koduri (US 2020/0203242).

Regarding claim 1, Koduri discloses an electronic package, comprising:
a circuit structure having a first side and a second side opposing the first side;
at least one electronic component (105, Figs. 1B-I) disposed on the first side of the circuit structure (paragraphs 0018-0023);
an encapsulation layer (110, Figs. 1D-I) formed on the first side of the circuit structure and encapsulating the at least one electronic component (paragraph 0024);
a metal structure (116, Fig. 1G) disposed on the second side of the circuit structure (paragraphs 0028-0030); and
a plurality of conductive elements (119, Fig. 1I and paragraph 0030) disposed on the metal structure. 

Regarding claim 2, Koduri further discloses wherein the circuit structure comprises an insulation layer (106, Fig. 1B) and a circuit layer (104, Figs. 1A-B) bonded to the insulation layer and electrically connected to the at least one electronic component (paragraph 0021). 

Regarding claim 3, Koduri further discloses a plurality of conductive pads disposed on the second side of the circuit structure (115, Fig. 1G), wherein the metal structure is disposed on the plurality of conductive pads only (116, Fig. 1G and paragraph 0028) . 

Regarding claim 5, Koduri further discloses wherein the metal structure is a copper layer (paragraph 0034). 

Regarding claim 6, Koduri further discloses wherein the metal structure is electrically connected to the circuit structure (paragraphs 0029-0030). 

Regarding claim 7, Koduri further discloses wherein the plurality of conductive elements are electrically via the metal structure to the circuit structure (paragraphs 0029-0030).
 
Regarding claim 8, Koduri further discloses under bump metallurgy disposed between the plurality of conductive elements and the metal structure (paragraphs 0040-0044). 

Regarding claim 18, Koduri discloses a packaging substrate, comprising:
a circuit structure having a first side and a second side opposing the first side (Figs. 1A-J);
a metal structure (116, Fig. 1G) disposed on the second side of the circuit structure (paragraph 0028); and
a plurality of conductive elements (119, Fig. 1I and paragraphs 0030-0031) disposed on the metal structure. 

Regarding claim 19, Koduri further discloses wherein the circuit structure comprises an insulation layer (106, Fig. 1B) and a circuit layer (104, Figs. 1A-B) bonded to the insulation layer (paragraph 0021). 

Regarding claim 20, Koduri further discloses a plurality of conductive pads disposed on the second side of the circuit structure (115, Fig. 1G), wherein the metal structure is disposed on the plurality of conductive pads only (116, Fig. 1G and paragraph 0028). 

Regarding claim 21, Koduri further discloses wherein the metal structure is a copper layer (paragraph 0034). 

Regarding claim 22, Koduri further discloses wherein the metal structure is electrically connected to the circuit structure (paragraphs 0029-0030).

Regarding claim 23, Koduri further discloses wherein the plurality of conductive elements are electrically connected via the metal structure to the circuit structure (paragraphs 0029-0030). 

Regarding claim 24, Koduri further discloses under bump metallurgy disposed between the plurality of conductive elements and the metal structure (paragraphs 0040-0044). 

Regarding claim 25, Koduri discloses a method for fabricating a packaging substrate (Figs. 1A-J), comprising:
forming on a carrier (101) a bonding layer (103, Figs. 1A-E) and a circuit structure having a first side and a second side opposing the first side and bonded to the bonding layer (104, Figs. 1A-E and paragraphs 0018-0025);
removing the carrier and the bonding layer (Fig. 1E and paragraph 0026);
forming a metal structure (116, Fig. 1G)on the second side of the circuit structure (paragraph 0028); and
disposing a plurality of conductive elements on the metal structure (119, Fig. 1I and paragraph 0030). 

Regarding claim 26, Koduri further discloses wherein the circuit structure comprises an insulation layer (106, Fig. 1B) and a circuit layer (104, Figs. 1A-B) bonded to the insulation layer (paragraph 0021). 

Regarding claim 27, Koduri further discloses a plurality of conductive pads disposed on the second side of the circuit structure (115, Fig. 1G), wherein the metal structure is disposed on the plurality of conductive pads only (116, Fig. 1G and paragraph 0028). 

Regarding claim 28, Koduri further discloses wherein the metal structure is a copper layer (paragraph 0034). 

Regarding claim 29, Koduri further discloses wherein the metal structure is electrically connected to the circuit structure (paragraphs 0029-0030).

Regarding claim 30, Koduri further discloses wherein the plurality of conductive elements are electrically connected via the metal structure to the circuit structure (paragraphs 0029-0030). 

Regarding claim 31, Koduri further discloses under bump metallurgy disposed between the plurality of conductive elements and the metal structure (paragraphs 0040-0044). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Koduri (US 2020/0203242).

Regarding claim 4, Koduri discloses the package of claim 1, as mentioned above.  Koduri does not explicitly disclose wherein the encapsulation layer does not encapsulate a portion of a surface of the at least one electronic component.  However, such practice to expose a surface of the die in a package was well known at the time of filing for the purpose of heat dissipation and would therefore be deemed obvious to one of ordinary skill in the art at the time of filing.  Furthermore, Applicant acknowledges such known teachings in Admitted Prior Art Fig. 1C.

Regarding claim 32, Koduri discloses the method of claim 25, as mentioned above.  Koduri does not explicitly disclose wherein the metal structure is formed in a sputtering process. However, sputtering process for the purpose of metal deposition was well known at the time of filing and would therefore be deemed obvious to one of ordinary skill in the art at the time of filing.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M MENZ whose telephone number is (571)272-1877. The examiner can normally be reached Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS M MENZ/           Primary Examiner, Art Unit 2897                                                                                                                                                                                             	10/8/22